Mr. Justice del Toro
delivered the opinion of the court.
After a careful examination of the transcript of the record in this case we have failed to find the notice of appeal. Therefore it does not appear from the transcript that this court has jurisdiction to hear the case and decide it upon its merits. See the opinion of this court in the case of The People v. Antolino Lorenzo, decided yesterday, December 9, 1912.
The appeal should be dismissed.

Appeal dismissed.

*953Chief Justice Hernández and Justices MacLeary, Wolf and Aldrey concurred.